Citation Nr: 0012175	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-46 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1958 to May 
1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the June 1994 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for hypertension.  


FINDINGS OF FACT

1.  The medical evidence includes a current diagnosis of 
hypertension.  

2.  The medical evidence does not show a diagnosis or 
treatment for high blood pressure or hypertension in service 
or within one year of separation from service.  

3.  The medical evidence does not include a nexus opinion 
relating a current diagnosis of hypertension to active 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Although the veteran was treated or examined over 50 times in 
service, no service medical records included a diagnosis of 
or treatment for hypertension in over 20 years of active 
service.  The veteran's blood pressure was 120/76 in May 
1967, 130/80 in September 1977, 120/78 in April 1979, and 
118/80 in December 1980.  The May 1967 reenlistment and 
December 1980 retirement examination reports stated that the 
veteran's vascular system was normal.  In January 1979, the 
veteran reported that he had never been told by a physician 
that he had high blood pressure.  

The veteran separated from service in May 1981.  Blood 
pressure was 134/88 in November 1981 and 134/90 in May 1982.  
The medical records from May 1981 to May 1982 did not include 
a diagnosis of or treatment for hypertension or high blood 
pressure.  

Blood pressure was 120/86 in July 1982.  Blood pressure was 
138/102 when the veteran was seen at the VA urology clinic in 
August 1982.  In October 1982, the urology department 
referred the veteran to the internal medicine department 
because the veteran had elevated blood pressure of 138/102 on 
the previous visit and blood pressure today was 145/105.   
The examiner stated that the veteran was first told at the 
urology visit that he might have hypertension.  The October 
1982 blood pressure was 146/104 in the right arm and 148/96 
in the left arm.  The impression was probable essential 
hypertension.  

The December 1982 diagnosis was essential hypertension, 
uncontrolled, and blood pressure was 150/110.  The January 
1983 diagnosis was possible hypertension.  The February 1983 
diagnosis was essential hypertension, controlled, and blood 
pressure was 138/92.  The October 1984 diagnosis included 
mild hypertension, and blood pressure was 130/70.  The 
January 1985 assessment included hypertension, stable.  Blood 
pressure was 142/82 in August 1989.  

The February 1993 assessment was hypertension with poor 
control, and blood pressure was 159/92.  The September 1993 
assessment was hypertension with inadequate control, and 
blood pressure was 180/100.  The veteran underwent a VA 
examination in October 1993.  Blood pressure was 148/108.  
The diagnoses included hypertension, under poor control.  

The November 1994 appeal alleged that the veteran had some 
high blood pressure readings in service.  He believed that 
hypertension had gradual onset because blood pressure went 
from 120/86 in July 1982 to 138/102 in August 1982.  

Blood pressure was 139/88 in November 1995.  The September 
1996 assessment was hypertension, controlled, and blood 
pressure was 124/80.  

The veteran underwent a VA examination in October 1996.  The 
examiner stated that he reviewed the entire claims folder.  
Blood pressure using a standard cuff on the right arm was 
148/72 and on the left arm was 158/82.  The supine left arm 
had blood pressure of 164/90.  After 10 minutes, the sitting 
standard cuff blood pressure of the right arm was 156/84 and 
of the left arm was 154/88.  The diagnosis was mild systolic 
hypertension on current medication therapy.  The examiner 
noted that a review of medical records showed no 
documentation of hypertension during active service; however, 
significant essential hypertension after active service was 
documented during treatment intervention at M. Medical 
Center.  

The June 1997 diagnosis was hypertension, controlled, and 
blood pressure was 130/70.  Later in June 1997, the veteran's 
blood pressure was 152/85.  The October 1997 diagnosis was 
hypertension, controlled, and blood pressure was 118/76.  The 
January 1998 diagnosis was hypertension, controlled, and 
blood pressure was 118/72.  The June 1998 diagnosis included 
hypertension, controlled, and blood pressure was 144/76.  The 
November 1998 diagnosis included hypertension, and blood 
pressure was 142/72.  


Criteria

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Since hypertension is an early 
symptom long preceding the development of cardiovascular-
renal diseases in their more obvious forms, a disabling 
hypertension within the 1-year period will be given the same 
benefit of service connection as any of the chronic diseases.  
See 38 C.F.R. § 3.309(a) (1999).  


Analysis

The claim of entitlement to service connection for 
hypertension is not well grounded.  The medical evidence 
included a current diagnosis of hypertension because the 
diagnoses included hypertension in October 1996, June 1997, 
October 1997, January 1998, June 1998, and November 1998.  

The claim is not well grounded because the medical evidence 
did not show diagnosis or treatment for high blood pressure 
or hypertension in service or within a year after the veteran 
separated from service.  Although the veteran went to the 
clinic over 50 times, service medical records did not show 
diagnosis or treatment of hypertension or high blood 
pressure. 

The medical evidence also did not show diagnosis or treatment 
of hypertension or high blood pressure in the 1 year after 
service.   Although blood pressure was 134/88 in November 
1981 and 134/90 in May 1982, the two medical reports did not 
include a diagnosis of hypertension.  Instead, the veteran 
was referred for examination of possible hypertension because 
his blood pressure was 138/102 at the July 1982 urology 
examination, and the first actual diagnosis of hypertension 
appeared in October 1982.  The one-year presumptive period 
for chronic diseases cannot be applied because the July 1982 
and October 1982 examinations occurred more than one year 
after the veteran separated from service.  

In any event, the claim is not well grounded because the 
medical evidence did not include a nexus opinion relating the 
current hypertension disability to active service.  The 
veteran asserted that hypertension started in service because 
it had a gradual onset.  However, the veteran, as a lay 
person, is not competent to diagnose the cause of his 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, the 
claim of entitlement to service connection for hypertension 
is not well grounded.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of this claim because it is not 
well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 
Vet. App. 205 (1999).  


ORDER

The claim of entitlement to service connection for 
hypertension is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

